Citation Nr: 1545005	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  06-37 136A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chondromalacia of both knees (knee disabilities).

2.  Entitlement to service connection for a gastrointestinal disability other than hiatal hernia (a GI disability). 

3.  Entitlement to increases in the ratings for residuals of left distal fibula and tibia fracture (left leg fracture), currently rated 0 percent prior to January 11, 2011, and 20 percent from that date.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1953 to April 1955.  The service connection matters are before the Board of Veterans' Appeals (Board) on appeal from August 2012 (knee disabilities) and May 2010 (GI disability) rating decisions of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  The increased rating matter comes before the Board on appeal from a September 2006 rating decision of the Albuquerque RO that granted service connection for left leg fracture, rated 0 percent.  All three matters are before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  

In September 2010 the Board remanded the matter of the rating for residuals of left leg fractures for additional development.  An interim (April 2011) rating decision granted a 10 percent rating, effective January 11, 2011; the matter remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  A May 2013 Board decision granted a 20 percent rating, effective January 11, 2011.  The Veteran appealed that decision to the Court, resulting in a September 2014 Memorandum Decision vacating the May 2013 Board decision (with respect to the rating for the left leg fracture, throughout) and remanding the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.  

[The May 2013 Board decision also denied service connection for a lung disability and an increased rating for a lumbar spine disability.  Another May 2013 Board decision granted service connection for a right hip disability, and denied service connection for bowel and urinary incontinence, a compensable rating for erectile dysfunction, and an increased rating for a right leg disability.  The Veteran appealed all adverse decisions (with the exception of the rating for erectile dysfunction) to the Court, which affirmed the Board's May 2013 decisions with respect to all matters except the rating assigned for left leg fracture.  Consequently, the other issues decided in the May 2013 decisions are no longer in appellate status.]

A July 2014 Board decision denied service connection for bilateral knee disabilities and a GI disability.  The Veteran appealed that decision to the Court, resulting in a June 2015 Joint Motion for Partial Remand (JMR) by the parties.  A June 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  

[The July 2014 Board decision remanded claims seeking an increased rating for a right hip disability and special monthly compensation (which have not yet been readjudicated) and denied service connection for double vision, dizziness, a heart disability, hiatal hearing, and a sleep disability (the appeals of which were dismissed in the June 2015 Court Order).  Consequently, those issues are not in appellate status.]

The prior Board decisions and remands were by Veterans Law Judges (VLJs), other than the undersigned.  The case is now assigned to the undersigned.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Knee Disabilities

In the June 2015 JMR, the parties agreed that the Veteran had raised an issue of whether his current bilateral knee disabilities are secondary to his service-connected left leg fracture, but noted that the March 2014 VA examiner limited his opinion regarding secondary service connection to the Veteran's service connected spine and right hip disabilities.  Consequently, a remand for another VA examination to secure an adequate medical opinion in the matter is necessary.


GI Disability

In the June 2015 JMR, the parties agreed that the March 2014 VA examination with respect to the Veteran's GI disability was based on an inaccurate factual predicate.  Specifically, the VA examiner opined that the Veteran's GERD was not related to his service-connected disabilities because he did not use aspirin/NSAIDs to treat such disabilities.  However, as noted in the JMR, VA treatment records confirm use of both medications to treat service-connected disabilities.  (See, e.g., May 2012 VA primary care note (noting use of naproxen for back pain, as well as listing aspirin as an active non-VA medication)).  Consequently, a remand to secure a medical opinion premised on an accurate factual predicate is necessary.

Left Leg Fracture

In the September 2014 Memorandum Decision, the Court found that the matter of the rating for residuals of left leg fracture was inextricably intertwined with the matter of service connection for left lower extremity peripheral neuropathy (other than as secondary to a service-connected lumbar spine disability), which the Board referred to the AOJ in a May 2013 decision (and which has not yet been developed or adjudicated by the AOJ).   As the Court has determined that the matters are inextricably intertwined, consideration of the increased rating claim must be deferred pending development and adjudication of the left lower extremity peripheral neuropathy claim.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for an orthopedic examination of the Veteran to determine whether he has a disability of either knee, to include chondromalacia, that is secondary to a service-connected disability (to include residuals of a fracture of the left distal fibula and tibia).  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

a) Please identify (by diagnosis) each knee disability entity found.

b) Please identify the likely etiology for each knee disability entity diagnosed; specifically, is it at least as likely as not (a 50 % or better probability) that such disability was either (i) caused or (ii) aggravated by (increased in severity due to) service-connected residuals of a fracture of the left distal fibula and tibia.

c) If the opinion is to the effect that residuals of a fracture of the left distal fibula and tibia did not cause, but aggravated, a diagnosed knee disability entity, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as deemed appropriate.

2.  The AOJ should also arrange for a gastrointestinal and esophageal diseases examination of the Veteran to determine whether he has a gastroesophageal or intestinal disability, to include GERD, (but not hiatal hernia), that is secondary to his use of any medication prescribed (or purchased over-the-counter) to treat his service-connected disabilities (to include aspirin/NSAIDS).  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

a) Please identify (by diagnosis) each gastrointestinal/esophageal disability entity found.

b) Please identify the likely etiology for each gastrointestinal/esophageal disability entity diagnosed (other than hiatal hernia); specifically, is it at least as likely as not (a 50 % or better probability) that such disease was either (i) caused or (ii) aggravated by (increased in severity due to) medication (to include aspirin/NSAIDs) for treatment of a service-connected disability.

c) If the opinion is to the effect that a medication for a service-connected disability did not cause, but aggravated, a diagnosed gastrointestinal/esophageal disability entity, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  Regarding the claim of service connection for left lower extremity peripheral neuropathy (other than as secondary to a service-connected lumbar spine disability), the AOJ should provide the Veteran all VCAA-mandated notice and afford him the opportunity to respond.  The AOJ should also arrange for any further development indicated.

4.  The AOJ should then adjudicate the claim of service connection for left lower extremity peripheral neuropathy (other than as secondary to a service-connected lumbar spine disability).  If it is denied, the Veteran should be so advised, and also advised of his appellate rights and that the matter will not be before the Board unless he initiates, and perfects, an appeal in the matter.

5.  The AOJ should then review the record and readjudicate the Veteran's claims (the left leg fracture increased rating claim in light of its determination on the left lower extremity peripheral neuropathy claim).  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

